Citation Nr: 1013881	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07 13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for an ear disability, 
to include bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to 
January 1955.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The RO in Chicago, Illinois has jurisdiction over this 
case.

On March 23, 2010, the Board advanced this case on the 
Board's docket, based on its own motion due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009). 

The issues of entitlement to service connection for an ear 
disability, to include bilateral hearing loss disability, and 
for a back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

A left shoulder disability, initially demonstrated years 
after service, has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service, or to have manifested within one year after 
separation from service. 


CONCLUSION OF LAW

A left shoulder disability, to include osteoarthritis, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in May 2005, VA informed the 
Veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence was deficient it that it did 
not notify the Veteran that a disability rating and effective 
date would be assigned, in the event of award of the 
benefit(s) sought, as required by the Court in 
Dingess/Hartman.  The Board finds that this deficiency is not 
prejudicial to the Veteran.  Due to the Board's finding that 
the preponderance of the evidence is against a finding of 
service-connection for a shoulder disability, no effective 
date or disability rating will be assigned, therefore, the 
Veteran cannot have been prejudiced by the lack of notice.  
The claims for entitlement to service connection for an ear 
disability, to include bilateral hearing loss disability, and 
a back disability are remanded in the decision below, and the 
RO will have the opportunity to provide the Veteran with 
proper notice in accordance with the Court's decision in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice, with the exception of the notice required by 
Dingess/Hartman, was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the private and VA treatment and examination records, and the 
statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record with regard to the Veteran's 
claim for service connection for a shoulder disability.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim for which VA has a duty 
to attempt to obtain.  

A June 2005 report from the National Personnel Records Center 
(NPRC) indicates that the Veteran's service treatment records 
(STRs) were among those thought to have been destroyed in a 
1973 fire at NPRC.  When records in government custody are 
lost or destroyed, VA has a heightened duty to consider the 
benefit of doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Russo 
v. Brown, 9 Vet, App. 46, 51 (1996).  In May 2005 VA 
correspondence to the Veteran, VA informed the Veteran that 
his records may have been destroyed in the 1973 fire.  The 
Veteran was furnished, and requested to complete and return, 
a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The record indicates that the 
Veteran returned the form with incomplete information and did 
not provide the name of the ship on which he alleges x-rays 
were taken, or his complete unit of assignment.  In October 
2006, VA provided the Veteran with another NA Form 13055 and 
again requested the Veteran to provide the facility or 
location of his treatment.  There is no evidence of record 
that the Veteran completed the form.  In March 2007, VA again 
informed the Veteran that his STRs were unavailable due to 
the 1973 fire and requested him to provide any STRs in his 
possession.  There is no evidence of record that the Veteran 
provided any STRs.  The claims folder contains a March 2007 
VA Formal Findings on the Unavailability of Service Records 
for the Veteran.  In addition, the claims folder includes 
written correspondence and a copy of electronic mail which 
reflect that the two VA facilities where the Veteran avers he 
was treated do not contain records for him.  The Board finds 
that VA does not have a duty to make any further attempts to 
obtain records.

The Board finds that a VA examination with regard to the 
issue on entitlement to service connection for a shoulder 
disability is not warranted.  The Secretary's obligation 
under 38 U.S.C. § 5103A(d) to provide the Veteran with a 
medical examination or to obtain a medical opinion occurs 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  There is evidence of record that the 
Veteran has a current shoulder disability; however, other 
than the Veteran's averment, there is no evidence of an in-
service injury, or any clinical indication that his current 
shoulder disability is causally related to active service.  A 
VA examination report, dated in April 1955, is negative for 
any mention of shoulder pain or an in-service shoulder 
injury.  In addition, the Board finds, based on April 1955 VA 
medical records and the private medical records in the claims 
folder, that there is sufficient competent evidence to make a 
decision on the claim.  Therefore, an examination is not 
warranted pursuant to McLendon.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim for 
entitlement to service connection for a shoulder disability.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

When, as here, at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the threshold 
for allowance of a claim is not lowered and the need for 
probative medical nexus evidence causally relating the 
current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, supra.  

The first element of a claim for service connection is that 
there must be evidence of a current disability.  A March 2006 
private medical record reflects that the Veteran complained 
of pain in his shoulders.  The assessment was osteoarthritis 
of the shoulders.  The Board notes that there is no evidence 
of record that any diagnostic testing, such as x-rays, joint 
or synovial fluid testing, or an arthroscopy, was performed 
prior to making this determination.  An MRI report, dated in 
December 2004, notes that the Veteran had osteophytes at L4-
L5, bilateral facet arthropathy at L5-S1, and degenerative 
changes of the facet joints at L3-L4; however, there is no 
indication that any images of the left shoulder were taken.  
A July 1998 private pain chart reflects myositis of C5 to T1 
on the left.  Again, no mention is made of the Veteran's left 
shoulder.  The probative value of medical opinions is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  While the March 2006 examiner did not 
provide a rationale for the assessment of osteoarthritis, for 
purposes of evaluating the Veteran's claim, the Board 
recognizes that the Veteran has a left shoulder disability. 

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that while in service, in 
December 1954, he strained his back while moving Army 
materials.  He further avers that his current left shoulder 
disability is causally related to that back strain.  As noted 
above, the Veteran's STRs are unavailable.  An April 1955 VA 
medical report, three months after separation from service, 
reflects that the Veteran complained of a backache of the 
upper lumber and dorsal spine for nine months.  The report is 
negative for any complaints of a left shoulder injury, or of 
any left shoulder pain.  The April 1955 VA report reflects 
that there was no limitation of back motion, neurological 
findings were normal, and there was muscle spasm on the 
right.  The diagnosis was chronic lumbar dorsal sprain, with 
no need for hospitalization.  There is no evidence of record 
which corroborates the Veteran's averment regarding an in-
service left shoulder injury or left shoulder pain.  The 
Board finds that if the Veteran had injured his shoulder and 
was experiencing shoulder pain, it would have been reasonable 
for him to report it at that time when he was seeking 
treatment for back pain, and for it to have been noted in the 
record.  Moreover, the Board notes that the private medical 
reports of record are negative for any mention, by the 
Veteran, of any in-service injury or pain.  Again, the Board 
finds that it would have been reasonable for the Veteran to 
have reported his perceived cause of his pain when seeking 
medical treatment; however, he does not mention any in-
service injury or complaints of pain, to his private medical 
providers.  The Board notes that the Veteran has been given 
numerous opportunities to supplement the record and provide 
evidence of an in-service injury, but he has not done so.

As there is no objective evidence of shoulder complaints in 
service or for many years thereafter, and in view of the 
April 1955 reports which were negative for any findings or 
complaints with regard to the left shoulder in service, the 
Board finds the evidence weighs against the Veteran's 
assertion of a shoulder complaint in service.  Nevertheless, 
due to the unavailability of the Veteran's STRs, the Board 
will discuss the third element for service connection.  

The third element for service connection is medical evidence, 
or in certain circumstances lay evidence, of a nexus between 
the current disability and the in-service disease or injury.  
There is no competent credible evidence of record which 
causally relates the Veterans current left shoulder 
disability to his active service.  Indeed when the Veteran 
was first seen in 1998, by Dr. G. Kolenda, with shoulder 
complaints, there was no reference to in service shoulder 
complaints or an injury.  The March 2006 private medical 
record does not provide an etiology of the Veteran's assessed 
left shoulder osteoarthritis, and the Veteran made no 
reference to service when seeking treatment for complaints of 
pain, including shoulder pain.  The Veteran has been provided 
with several opportunities to supplement the evidence of 
record, but has not provided any nexus opinion.

The Board finds the evidence weighs against causally relating 
the Veteran's left shoulder disability to service.  The Board 
will next discuss continuity of symptomatology.  While, the 
Board finds that the Veteran is competent to report what he 
has experienced, such as left shoulder pain, he has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Espiritu, supra.  

While the Veteran is competent to assert that he has left 
shoulder pain since service, the Board finds his assertions 
not to be credible.  There is no clinical evidence that he 
complained of, or sought treatment for, such pain for more 
than four decades after separation from service.  Indeed, as 
noted above, when seen shortly after service with complaints 
of a back ache, he made no reference to shoulder problems.  
Thereafter, a July 1998 private medical record from Dr. G. 
Kolenda indicates that the Veteran complained of "pins and 
needles" and "burning" in the left shoulder without 
reference to service.  The record is negative for any mention 
by the Veteran of an in-service injury, or of experiencing 
pain for the previous four decades.  September and October 
2004 private medical records from Dr. J. Patel reflect that 
the Veteran had pain for two months in his shoulder.  Again, 
the reports are negative for any mention of an in-service 
injury or of continuous pain since service.  To the contrary, 
the record reflects pain of only two months in duration.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson, supra. 

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)

In sum, the Veteran is competent to attest to factual matters 
of which he has first- hand knowledge (e.g., pain in his left 
shoulder).  See Clyburn v. West, 12 Vet. App. 296 (1999).  
However, the Board finds that any averment that the Veteran 
has had shoulder pain since service to be less than credible, 
when taken in consideration with the record as a whole.  
Specifically, there was no complaint of shoulder pain noted 
on the April 1955 VA medical record, the Veteran was 
subsequently employed as a laborer for several decades with 
no evidence of complaint, the earliest complaint of pain was 
in July 1998 without reference to service, and a September 
2004 private medical record reflects shoulder pain of two 
months in duration.  Thus, the evidence of record does not 
reflect that the Veteran had chronic left shoulder pain since 
service. 

The Veteran avers that he has been treated by Dr. J. Patel 
since 1987; however, the earliest dated record from Dr. J. 
Patel associated with the claims file is September 2004, and 
it does not reference the Veteran's service.  There is no 
indication that any earlier records would contain any 
reference to an in-service injury or complaints of shoulder 
pain.  However, even if the Veteran sought treatment for his 
left shoulder beginning in 1987, the Board notes that this 
would still be more than 32 years after separation from 
service.  

The Board notes that the Veteran was employed as a laborer in 
a steel plant for at least 12 years following separation from 
service, and then as a truck driver and delivery man for at 
least 11 more years (See VA Form 21-526).  The Board finds if 
the Veteran had been experiencing left shoulder pain since 
service, it would have been reasonable for him to have sought 
some type of medical treatment in the more four decades from 
1955 to 1998, (or the more than three decades from 1955 to 
1987), especially noting his employment as a manual laborer 
for more than twenty of those years. 

Again, the Board notes that the Veteran's private medical 
records are negative for any mention of an in-service injury 
or complaints of pain continuing since service.  The Board 
finds that if the Veteran had experienced continuity of 
symptoms since service, it would have been reasonable for 
him, when seeking treatment, to have mentioned any in-service 
injury or complaints to medical professionals, and for such a 
statement to have been noted in the medical records.

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or competent medical 
evidence relating the Veteran's current left shoulder 
disability to active service, the initial clinical 
demonstration several decades after separation from service 
is too remote to be reasonably related to service.  Moreover, 
the Veteran, although competent to report his symptoms, has 
not been shown to possess the requisite skills or training 
necessary to be capable of making competent etiological 
opinions.  Espiritu, supra.  

The Board concludes that the competent evidence of record 
weighs against the Veteran's claim that his left shoulder 
problems are related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for left shoulder 
disability is denied.


REMAND

Back Disability

The Veteran avers that while in service, in December 1954, he 
strained his back while moving Army materials.  As noted 
above, the Veteran's STRs are unavailable.  An April 1955 VA 
medical report, three months after separation from service, 
reflects that the Veteran complained of a backache of the 
upper lumber and dorsal spine for nine months.  He made no 
reference to any shoulder injury.  This nine month timeframe 
conflicts with the Veteran's more recent averment that he 
injured his back in December 1954.  The April 1955 VA report 
reflects that there was no limitation of motion, neurological 
findings were normal, and there was muscle spasm on the 
right.  The diagnosis was chronic lumbar dorsal sprain, with 
no need for hospitalization.  An X-ray of the lumbar spine 
was normal.

The evidence of record also includes a private medical 
record, dated in February 1999, which reflects that an MRI of 
the Veteran's spine indicated osteoarthritic changes in the 
facet joints.  A December 2004 private medical record 
reflects that the Veteran has mild concentric central canal 
stenosis at L4-L5, secondary to facet arthropathy and 
spondylolytic changes and disc bulge.  There was a mildly 
bulging disc at L5-S1 with an annular tear, and facet 
arthropathy from L3-L4 to L5-S1.  

In view of the medical evidence of back complaints shortly 
after service and the current evidence of a back disability, 
the board finds that a VA examination to determine the nature 
and etiology of the Veteran's current back disability is 
warranted.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Ear Disability/Bilateral Hearing Loss Disability

The Veteran avers that he has an ear condition, to include 
bilateral hearing loss disability, due to active service.  In 
his claims form, filed in April 2005, the Veteran avers that 
he lost the hearing in his left ear, while on the firing 
range, when he first heard the sound of a rifle shot which 
was too close to his head.  In his NA Form 13055, he notes 
that this incident occurred in June 1953.  The Board notes 
that the Veteran's military occupational specialty (MOS) was 
as a security guard and that it is not unreasonable to assume 
that he would have been in basic training, and at a firing 
range, in June 1953.  Therefore, exposure to acoustic trauma 
is conceded.

The evidence of record includes a private audiological 
report, dated in June 2005, which includes a graph of 
audiological testing results; there is no contemporaneous 
interpretation in the claims file.  The Board is unable to 
interpret audiograms which are presented in graphic rather 
than numerical form. See Kelly v. Brown, 7 Vet. App. 471 
(1995). See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The report notes that the Veteran's speech discrimination 
score was 72 percent for the right ear and 40 percent for the 
left ear.  The report does not reflect that the Maryland CNC 
Test was used.  The record also includes purchase receipts 
for hearing aids in 1998 and 2000.  The Board finds that 
there is sufficient evidence that the Veteran has a hearing 
loss; however, there is insufficient evidence that the 
Veteran has a hearing loss disability for VA purposes.  The 
Board notes that there is no evidence of record that the 
Veteran has any other current ear disability.

As noted above, acoustic trauma due to weapons firing in 1953 
is conceded, the evidence reflects the Veteran has some 
degree of hearing loss, and the Veteran avers that his 
hearing loss is due to military service.  Therefore, the 
Board finds that VA examination to determine the extent and 
etiology of any hearing loss disability is warranted.  

Finally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  As such, the 
Board finds that corrective notice should be sent to the 
Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with notice that a 
disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded.  See 
Dingess/Hartman, Id.

2.  Notify the Veteran that if he has any 
additional evidence, he may submit it to 
VA. 

3.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the nature and etiology of any 
back disability. 

Perform all necessary diagnostic tests and 
report all clinical manifestations in 
detail.  The examiner is asked to opine as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any back disability is related to the 
Veteran's military service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  The examiner should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

4.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the extent and etiology of any 
hearing loss disability, to include whether 
any disability is causally related to 
active service, to include to acoustic 
trauma on the firing range in 1953.  

Perform all necessary diagnostic tests and 
report all clinical manifestations in 
detail.  The examiner is asked to opine as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any hearing loss disability is related to 
the Veteran's military service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

5.  Thereafter, readjudicate the issues of 
entitlement to service connection for a 
back disability and an ear disability, to 
include bilateral hearing loss disability, 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case for that issue and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


